MEMORANDUM **
Eladio Maya Telles, a native and citizen of Mexico, petitions pro se for review of: the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The IJ acted within her discretion in denying Maya Telles’ motion as untimely because it was filed more than 90 days after the prior agency order. See 8 C.F.R. § 1003.23(b)(1).
To the extent Maya Telles challenges the BIA’s October 13, 2005 and December 13, 2005 orders, we lack jurisdiction because this petition is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.